UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7683



FELIX ORIAKHI,

                                            Plaintiff - Appellant,

          versus

WARDEN BALTIMORE CITY JAIL; BRYANT WEST;
LESLIE YAITHES; THOMAS WYATT; US MARSHALS;
DOUGLAS BIALESE; ANTHONY CANNAVALE; U.S. DRUG
ENFORCEMENT AGENCY; ROBERT DOWDY, a/k/a Rob;
VINCENT NEWBY, a/k/a Abu,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-95-
2462-L)


Submitted:   November 30, 1995              Decided:   May 21, 1996

Before WILKINSON, Chief Judge, and HALL and MICHAEL, Circuit
Judges.

Affirmed by unpublished per curiam opinion.

Felix Oriakhi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

Fed. R. Civ. P. 60(b) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Oriakhi v. Warden
Baltimore City Jail, No. CA-95-2462-L (D. Md. Oct. 2, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2